Witschief, J.
Motion on behalf of defendant to have this case placed on the Military Suspense Calendar granted.* The allegation that the defendant is insured is obviously a surmise, but, assuming it to be true, the conditions of the insurance are unknown. The insurer may disavow liability or fail to satisfy the judgment, so that the defendant might be subjected to body execution. The defendant is reported by the Navy to be missing following action, so that it is not known whether he is dead or living.

 See Rules of Appellate Division, Second Department, Special Rule Two (adopted May 26, 1941).— [Rep.